213 F.2d 872
UNITED STATES ex rel. HORTONv.SKEEN.
No. 6784.
United States Court of Appeals Fourth Circuit.
Argued May 31, 1954.
Decided June 2, 1954.

Venable Vermont, Spartanburg, S. C. (Court appointed counsel), for appellant.
T. D. Kauffelt, Asst. Atty. Gen., of West Virginia (John G. Fox, Atty. Gen., of West Virginia, on brief), for appellee.
Before PARKER, Chief Judge, and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order dismissing a petition for a writ of habeas corpus. Appellant is imprisoned under the sentence of a state court, imposed upon him when he pleaded guilty to the crime of murder, in a proceeding in which he was represented by counsel of his own choice. The petition was properly dismissed on the ground that appellant had not exhausted state remedies. Darr v. Burford, 339 U.S. 200, 70 S. Ct. 587, 94 L. Ed. 761. If the appeal were properly before us, therefore, the order dismissing the petition would be affirmed. The appeal must be dismissed, however, because appellant has failed to obtain the certificate of probable cause required by 28 U.S.C. § 2253. The judge below properly refused to grant such a certificate and no judge of this court is of opinion that same should be granted.


2
Appeal dismissed.